Case 4:18-cV-O4134-LLP Document 1-2

Filed 10/17/18 Page 1 of 3 Page|D #: 5

 

STATE OF SOUTH DAKOTA lN CIRCUIT COURT
COUNTY OF BROOKINGS THIRD JUDlClAL ClRCUlT
JAMES KlNG,
Plaintifi`,
5CIV18
vs.
COMPLAINT

DENISE FOWLER, SPECIAL
ADMINISTRATOR OF THE ESTATE OF
DENNIS WAYNE PAULSON,

Defendant.

 

 

Plaintiff, for his complaint against Defendant, states as follows:

l. Shortly before 12:30AM on October 25, 2015, Dennis Wayne Paulson was

driving an eastbound van near Andover, SD in a westbound lane of U.S. Highway 12.

2. Paulson crashed head-on into a westbound motorhome pulling a Jeep, which was

traveling in a proper lane of westbound U.S. Highway 12.

3. The crash caused the motorhome and Jeep to swerve off onto the right shoulder

and back across the road, and finally come to rest in the median.

4. Paulson was negligent and reckless in his operation of the van he was driving, and

his negligence and recklessness caused the crash and resulting damages

5. Paulson’s negligence and recklessness include (but are not necessarily limited to):

.Q‘.O'.~T?°

violation of SDCL §32-254-1;

!°`*’5`°

Driving on the wrong side of a divided roadway, in violation of SDCL §32-26-9;
Exceeding the posted speed limit, in violation of SDCL 32-25-16;

Driving under the influence of alcohol, in violation of SDCL §32~23-1;

Driving recklessly and in heedless disregard of the rights or safety of others, in

F ailing to exercise proper cares to avoid placing others in danger;
Failing to exercise proper care so as to avoid a collision; and

g. Failing to maintain control of his vehicle.

6. A passenger in the motorhome, James King, was injured as a result of the crash,

5CIV18-

Case 4:18-cV-O4134-LLP Document 1-2 Filed 10/17/18 Page 2 of 3 Page|D #: 6

and his injuries include (but are not necessarily limited to) a concussive brain injury and post~
concussion syndrome

7. The injuries that James King sustained in the crash have required care and
treatment the reasonable value of which totals over $5,000 to date and are likely to require
further care and treatment in the future.

8. The damages that James King sustained as a result of Paulson’s negligence and
recklessness also have included pain, fatigue, memory loss, frustration, discomfort, stress, and
loss of enjoyment in life.

9. Paulson died as a result of the crash, and the Defendant, a Minnesota resident, has
been duly appointed by the court as the Special Administrator of the Estate of Dennis Wayne
Paulson.

THEREFORE, Plaintiff James King asks the Court to enter judgment against the Estate
of Dennis Wayne Paulson for the fair and reasonable value of such damages as are proven by the
evidence submitted at trial, together with pre-judgment and post-judgment interest, for Plaintiff's
costs and disbursements in this action, and for such other and further relief as the Court may
deem appropriate
Dated this 18th day of September, 2018.

TURBAK LAW OFFICE, P.C.
Attorneys for the Plaintiff

Nancy J. K;):B Berry

26 S Broa , Suite l00
Watertown, SD 57201
(605) 886-8361

nancy U`,turbakla\\;<;om

 

5CIV18- 2

Case 4:18-cV-O4134-LLP Document 1-2 Filed 10/17/18 Page 3 of 3 Page|D #: 7

DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial byjury on all the issues in this action.

Dated this 18th day of September, 2018.

TURBAK LAW OFFICE, P.C.
ttorneys for the Plaintiff

 

 

Nancy J. WBerry
26 S Broa , Suite 100
Watertown, SD 57201
(605) 886-8361

nunc \"€'Zi"tu rha k l a\\f.co m

5CIV18-

